

	

		III

		109th CONGRESS

		2d Session

		S. RES. 437

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2006

			Mr. Enzi (for himself,

			 Mr. Kennedy, Mr. Cochran, Mr.

			 Jeffords, Mr. Coleman,

			 Mrs. Boxer, Mr.

			 Stevens, Mr. Lautenberg,

			 Ms. Murkowski, Mr. Akaka, Mr.

			 Isakson, and Mr. Dodd)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Supporting the goals and ideals of the Year

		  of the Museum.

	

	

		Whereas museums are institutions of public service and

			 education that foster exploration, study, observation, critical thinking,

			 contemplation, and dialogue to advance a greater public knowledge,

			 understanding, and appreciation of history, science, the arts, and the natural

			 world;

		Whereas, according to survey data, the people of the

			 United States view museums as one of the most important resources for educating

			 children;

		Whereas museums have a long-standing tradition of

			 inspiring curiosity in schoolchildren that is a result of investments of more

			 than $1,000,000,000 and more than 18,000,000 instructional hours annually for

			 elementary and secondary education programs in communities across the United

			 States, creative partnerships with schools, professional development for

			 teachers, traveling exhibits to local schools, digitization of materials for

			 access nationwide, creation of electronic and printed educational materials

			 that use local and State curriculum standards, and the hosting of interactive

			 school field trips;

		Whereas museums serve as community landmarks that

			 contribute to the livability and economic vitality of communities through

			 expanding tourism;

		Whereas museums rank in the top 3 family vacation

			 destinations, revitalize downtowns (often with signature buildings), attract

			 relocating businesses by enhancing quality of life, provide shared community

			 experiences and meeting places, and serve as a repository and resource for each

			 community’s unique history, culture, achievements, and values;

		Whereas there are more than 16,000 museums in the United

			 States and admission is free at more than half of these museums;

		Whereas approximately 865,000,000 people visit museums

			 annually and these people come from all ages, groups, and backgrounds;

		Whereas research indicates Americans view museums as one

			 of the most trustworthy sources of objective information and believe that

			 authentic artifacts in history museums and historic sites are second only to

			 their families in significance in creating a strong connection with the

			 past;

		Whereas museums enhance the public’s ability to engage as

			 citizens, through developing a deeper sense of identity and a broader judgment

			 about the world, and by holding more than 750,000,000 objects and living

			 specimens in the public trust to preserve and protect the cultural and natural

			 heritage of the United States for current and future generations;

		Whereas museums are increasingly entering into new

			 partnerships with community educational institutions that include schools,

			 universities, libraries, public broadcasting, and 21st Century Community

			 Learning Centers, and these partnerships reach across community boundaries to

			 provide broader impact and synergy for their community educational

			 programs;

		Whereas supporting the goals and ideals of the Year of the

			 Museum would give Americans the opportunity to celebrate the contributions

			 museums have made to American culture and life over the past 100 years;

			 and

		Whereas in 2006, museums of the United States are

			 celebrating 100 years of collective contribution to our communities: Now,

			 therefore, be it

		

	

		That the Senate supports the goals

			 and ideals of the Year of the Museum.

		

